As filed with the Securities and Exchange Commission on September 10, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. Underlying Funds Trust SEMI-ANNUAL REPORT June 30, 2012 Underlying Funds Trust Event Driven Allocation of Portfolio Assets - June 30, 2012 (Unaudited) Event Driven * Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05% Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - June 30, 2012 (Unaudited) Long/Short Equity * Investments are a percentage of Total Net Assets. Underlying Funds Trust Market Neutral Allocation of Portfolio Assets - June 30, 2012 (Unaudited) Market Neutral * Investments are a percentage of Total Net Assets. Underlying Funds Trust Relative Value - Long/Short Debt Allocation of Portfolio Assets - June 30, 2012 (Unaudited) Relative Value - Long/Short Debt * Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05% Underlying Funds Trust Managed Futures Strategies Allocation of Portfolio Assets - June 30, 2012 (Unaudited) Managed Futures Strategies * Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – June 30, 2012 (Unaudited) The following expense example is presented for Event Driven, Long/Short Equity, Market Neutral, Relative Value – Long/Short Debt, and Managed Futures (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12-6/30/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses. To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio. Actual expenses of the Portfolios are expected to vary among each Portfolio. The example below includes, but is not limited to, investment advisory fees and operating services fees. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Underlying Funds Trust Expense Example – June 30, 2012 (continued) (Unaudited) Event Driven Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period 1/1/12-6/30/12+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.00. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.02. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.63%, multiplied by the average account value over the period, multiplied by 182/366. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Long/Short Equity Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period 1/1/12-6/30/12+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $9.96. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.02. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.99%, multiplied by the average account value over the period, multiplied by 182/366. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – June 30, 2012 (continued) (Unaudited) Market Neutral Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period 1/1/12-6/30/12+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.04. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.02. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 3.36%, multiplied by the average account value over the period, multiplied by 182/366. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Relative Value – Long/Short Debt Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period 1/1/12-6/30/12+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.11. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.02. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.51%, multiplied by the average account value over the period, multiplied by 182/366. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – June 30, 2012 (continued) (Unaudited) Managed Futures Beginning Account Value 1/1/12 Ending Account Value 6/30/12 Expenses Paid During Period 1/1/12-6/30/12+ Actual^ $ $ $ Hypothetical (5% return before expenses)** 1,000.00 ^ Excluding interest expense, your actual expenses would be $10.05. ** Excluding interest expense, your hypothetical expenses would be $10.02. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.10%, multiplied by the average account value over the period, multiplied by 182/366. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Event Driven Schedule of Investments June 30, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 72.0% Aerospace & Defense - 1.6% Exelis, Inc. $ Goodrich Corp. Point Blank Solutions, Inc. (a) Total Aerospace & Defense Air Freight & Logistics - 0.7% TNT Express NV Auto Components - 1.4% Cooper-Standard Holding, Inc. (a) Federal-Mogul Corp. (a) Total Auto Components Automobiles - 0.0% General Motors Co. (a)(f) 0 Beverages - 0.7% Beam, Inc. Grupo Modelo SAB de CV (a) PepsiCo, Inc. Total Beverages Biotechnology - 1.7% Amarin Corp. PLC - ADR(a) Amylin Pharmaceuticals, Inc. (a) Grifols SA - ADR(a) Human Genome Sciences, Inc. (a) ORIGIO A/S (a) Total Biotechnology Capital Markets - 2.2% E*TRADE Financial Corp. (a) Edelman Financial Group, Inc. Och-Ziff Capital Management Group LLC Total Capital Markets Chemicals - 2.0% Georgia Gulf Corp. (a) Innospec, Inc. (a) Rockwood Holdings, Inc. (a) Solutia, Inc. Umeco PLC Total Chemicals Commercial Banks - 1.4% First Niagara Financial Goup, Inc. Heritage Commerce Corp. (a) OmniAmerican Bancorp, Inc. (a) Pacific Capital Bancorp (a) Total Commercial Banks Commercial Services & Supplies - 0.6% Avery Dennison Corp. Iron Mountain, Inc. 56 Total Commercial Services & Supplies Communications Equipment - 0.4% InterDigital, Inc. Tii Network Technologies, Inc. (a) Total Communications Equipment Construction Materials - 0.2% Vulcan Materials Co. Diversified Telecommunication Services - 1.4% AboveNet, Inc. (a) Cincinnati Bell, Inc. (a) HUGHES Telematics, Inc. (a) SureWest Communications Total Diversified Telecommunication Services Electric Utilities - 0.3% Iberdrola SA Progress Energy, Inc. Total Electric Utilities Electrical Equipment - 0.7% Cooper Industries PLC Newave Energy Holding SA SGL Carbon SE Total Electrical Equipment Electronic Equipment, Instruments & Components - 1.8% Elster Group SE - ADR(a) Laird PLC LeCroy Corp. (a) Micronetics, Inc. (a) Miranda Technologies, Inc. (a) Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 0.7% Canadian Energy Services & Technology Corp. (a) CE Franklin Ltd (a) North American Energy Partners, Inc. (a) Superior Energy Services, Inc. (a) Total Energy Equipment & Services Food Products - 1.5% Arctic Glacier Income Fund (a) DE Master Blenders 1753 N.V. (a) Hillshire Brands Co. Post Holdings, Inc. (a) Ralcorp Holdings, Inc. (a) Viterra, Inc. (a) Total Food Products Health Care Equipment & Supplies - 0.8% Accuray, Inc. (a) Gen-Probe, Inc. (a) Guided Therapeutics, Inc. (a) Oridion Systems Ltd. (a) Total Health Care Equipment & Supplies Health Care Providers & Services - 2.0% Catalyst Health Solutions, Inc. (a) Integramed America, Inc. (a) Rhoen Klinikum AG Rhoen Klinikum AG - Class A Sun Healthcare Group, Inc. (a) Total Health Care Providers & Services Hotels, Restaurants & Leisure - 5.6% Buffets Restaurants Holdings, Inc. (a)(f) 0 Cedar Fair LP Marriott International, Inc. 1 39 Marriott Vacations Worldwide Corp. (a) PF Chang’s China Bistro, Inc. Premier Exhibitions, Inc. (a) Red Lion Hotels Corp. (a) Six Flags Entertainment Corp. Total Hotels, Restaurants & Leisure Household Durables - 0.0% Nobility Homes, Inc. Independent Power Producers & Energy Traders - 1.4% Calpine Corp. (a) International Power Total Independent Power Producers & Energy Traders Insurance - 1.7% Alleghany Corp. (a) American International Group, Inc. (a) Assured Guaranty Ltd. CNinsure, Inc. - ADR(a) Total Insurance Internet Software & Services - 0.2% Easylink Services International Corp. (a) Yahoo!, Inc. (a) Total Internet Software & Services IT Services - 0.8% Lender Processing Services, Inc. Logica PLC Total IT Services Leisure Equipment & Products - 0.5% Universal Entertainment Corp. Life Sciences Tools & Services - 0.7% eResearchTechnology, Inc. (a) Illumina, Inc. (a) Medtox Scientific, Inc. (a) WuXi PharmaTech Cayman, Inc. - ADR(a) Total Life Sciences Tools & Services Machinery - 0.3% Ingersoll-Rand PLC ITT Corp. SeaCo Ltd. (a) Total Machinery Media - 12.8% AMC Networks, Inc. (a) Astral Media, Inc. - Class A (a) Astral Media, Inc. - Class B (a) British Sky Broadcasting Group PLC Charter Communications, Inc. (a) Cumulus Media, Inc. (a) Fisher Communications, Inc. (a) Knology, Inc. (a) Liberty Media Corp. - Liberty Capital (a) Live Nation Entertainment, Inc. (a) MDC Partners, Inc. News Corp. (a) News Corp. The Reader’s Digest Association, Inc. (Acquired 02/23/2010 - 09/01/2011; Cost $651,949) (a)(d)(f) Time Warner Cable, Inc. Total Media Metals & Mining - 0.8% Camino Minerals Corp. (a) Extorre Gold Mines Ltd. (a) Jaguar Mining, Inc. (a) Lundin Mining Corp. (a) MAG Silver Corp. (a) Molycorp, Inc. (a) Pan American Silver Corp. (a) Walter Energy, Inc. Total Metals & Mining Multi-Utilities - 1.1% CenterPoint Energy, Inc. Oil, Gas & Consumable Fuels - 9.6% Atlas Energy LP BP PLC - ADR Cove Energy PLC (a) CREDO Petroleum Corp. (a) Crimson Exploration, Inc. (a) Energy Partners Ltd. (a) Energy XXI Bermuda Ltd. (a) EV Energy Partner LP GeoResources, Inc. (a) Inergy LP Nautical Petroleum PLC (a) Nexen, Inc. Paramount Resources Ltd. (a) Progress Energy Resources Co. (a) Statoil ASA Sunoco, Inc. Venoco, Inc. Whitecap Resources, Inc. (a) Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.3% Caraustar Industries, Inc. (Acquired 05/27/2010, Cost $302,686) (a)(d)(f) Tembec, Inc. (Acquired 06/04/2009, Cost $0) (a)(d) Tembec, Inc. (Acquired 05/17/2011, Cost $156,780) (a)(d)(f) Wausau Paper Corp. Total Paper & Forest Products Pharmaceuticals - 0.7% Abbott Laboratories Pfizer, Inc. Total Pharmaceuticals Professional Services - 0.0% Net.Genesis Corp. Real Estate Investment Trusts (REITs) - 7.4% Granite Real Estate, Inc. Huntingdon Capital Corp. (a) Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 0.1% Evoq Properties, Inc. (a) Road & Rail - 0.6% Quality Distribution, Inc. (a) Semiconductors & Semiconductor Equipment - 0.9% Aleo Solar AG (a) Lam Research Corp. (a) LTX-Credence Corp. (a) PLX Technology, Inc. (a) Ramtron International Corp. (a) Standard Microsystems Corp. (a) Trident Microsystems, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 1.4% Ariba, Inc. (a) CDC Corp. (a) Quest Software, Inc. (a) Total Software Specialty Retail - 1.4% Barnes & Noble, Inc. (a) Broder Brothers Co. (a)(f) Collective Brands, Inc. (a) Cost Plus, Inc. (a) The Pep Boys-Manny, Moe & Jack Total Specialty Retail Thrifts & Mortgage Finance - 0.0% People’s United Financial, Inc. Tobacco - 0.6% Phillip Morris International, Inc. Trading Companies & Distributors - 0.0% Interline Brands, Inc. (a) TOTAL COMMON STOCKS (Cost $58,880,829) $ CONVERTIBLE PREFERRED STOCKS - 0.2% Diversified Financial Services - 0.2% Citigroup, Inc. (a) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $206,058) $ PREFERRED STOCKS - 0.9% Real Estate Investment Trusts (REITs) - 0.9% First Industrial Realty Trust, Inc. TOTAL PREFERRED STOCKS (Cost $669,605) $ Principal Amount CONVERTIBLE BONDS - 0.5% Marine - 0.5% DryShips, Inc. 5.000%, 12/01/2014 $ TOTAL CONVERTIBLE BONDS (Cost $483,079) $ CORPORATE BONDS - 5.7% Food & Staples Retailing - 0.0% Lone Star Steakhouse 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $96,698) (d)(f) Health Care Equipment & Supplies - 0.0% Human Touch LLC/Interactive Health Finance Corp. 15.000%, 03/30/2014 (Acquired 06/18/2009 - 03/31/2010, Cost $138,783) (d)(f) 22 Hotels, Restaurants & Leisure - 0.8% Mohegan Tribal Gaming Authority 11.000%, 09/15/2018 The River Rock Entertainment Authority 9.000%, 11/01/2018 Shingle Springs Tribal Gaming Authority 9.375%, 06/15/2015 Total Hotels, Restaurants & Leisure Industrial Conglomerates - 0.0% Milacron Escrow Corp. 11.500%, 05/15/2011 (Acquired 05/27/2010, Cost $41,250) (d)(e)(f) 0 Insurance - 0.7% MBIA Insurance Corp. 14.000%, 01/15/2033 (Acquired 07/06/2011, Cost $422,418)(b)(c) 14.000%, 01/15/2033 (Acquired 03/31/2011-11/1/2011, Cost $212,220)(b)(c) Total Insurance Media - 0.8% Clear Channel Communications, Inc. 5.750%, 01/15/2013 11.000%, 08/01/2016 Total Media Metals & Mining - 0.0% Old All, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850)(d)(e)(f) Multiline Retail - 0.4% The Bon-Ton Department Stores, Inc. 10.250%, 03/15/2014 10.250%, 03/15/2014 Total Multiline Retail Oil, Gas & Consumable Fuels - 1.6% Chesapeake Energy Corp. 6.775%, 03/15/2019 Endeavour International Corp. 12.000%, 03/01/2018 Xinergy Corp. 9.250%, 05/15/2019 (Acquired 03/09/2012, Cost $365,969)(c) Total Oil, Gas & Consumable Fuels Real Estate Investment Trusts (REITs) - 0.5% Huntingdon Real Estate Investment Trust 7.500%, 12/31/2016 (Acquired 11/10/2011, Cost $417,649)(c)(f) CAD Specialty Retail - 0.7% Broder Brothers Co. 12.000%, 10/15/2013 $ Wireless Telecommunication Services - 0.2% Nextel Communications, Inc. 6.875%, 10/31/2013 TOTAL CORPORATE BONDS (Cost $5,291,178) $ ESCROW NOTES - 0.1% Delphi Financial Class Action Trust Escrow (a)(f) General Motors Co. (a)(e)(f) 0 General Motors Co. (a)(e)(f) 0 Lear Corp. (Acquired 11/18/2009, Cost $0) (a)(d)(f) Six Flags Entertainment Corp. (a)(f) 0 Smurfit-Stone Container Corp. (a)(f) 0 Spansion, Inc. (Acquired 05/27/2010, Cost $0) (a)(d)(f) US Oncology, Inc. (a) TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 0.0% American Medical Alert Corp. (f) Clinical Data, Inc. (f) Gerber Scientific Inc. (f) TOTAL RIGHTS (Cost $0) $ WARRANTS - 0.2% General Motors Co. Expiration July 2016, Exercise Price: $10.00 (a) Expiration July 2019, Exercise Price: $18.33 (a) Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) Kinder Morgan, Inc. Expiration May 2017, Exercise Price: $400.00 (a) Spare Backup, Inc. Expiration July 2012, Exercise Price: $1.00 (Acquired 09/02/2008, Cost $0) (a) (d) 0 TOTAL WARRANTS (Cost $136,140) $ PURCHASED OPTIONS - 0.4% Contracts Call Options - 0.2% American International Group, Inc. Expiration November 2012, Exercise Price: $32.00 Avery Dennison Corp. Expiration July 2012, Exercise Price: $35.00 News Corp. Expiration January 2013, Exercise Price: $20.00 25 Owens-Illinois, Inc. Expiration August 2012, Exercise Price: $25.00 75 Expiration November 2012, Exercise Price: $25.00 Total Call Options Put Options - 0.2% iShares Russell 2000 Index Fund Expiration July 2012, Exercise Price: $76.00 Expiration August 2012, Exercise Price: $75.00 SPDR S&P rust Expiration July 2012, Exercise Price: $131.00 Venoco, Inc. Expiration July 2012, Exercise Price: $7.50 50 Total Put Options TOTAL PURCHASED OPTIONS (Cost $897,234) $ MONEY MARKET FUNDS - 3.6% Invesco Advisers Inc. STIT - Liquid Assets Portfolio 0.16% (b) TOTAL MONEY MARKET FUNDS (Cost $3,164,522) $ Total Investments (Cost $69,728,645) - 83.6% Other Assets in Excess of Liabilities - 16.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing. (b) Variable Rate Security. The rate shown represents the rate at June 30, 2012. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2012, the market value of these securities total $1,355,224 which represents 1.5% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited). Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2012, the market value of these securities total $1,037,311 which represents 1.2% of total net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of investments). At June 30, 2012, the market value of these securities total $2,030,805 which represents 2.3% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Securities Sold Short June 30, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 4.9% Health Care Providers & Services - 1.4% Catamaran Corp. $ Media - 1.0% DreamWorks Animation SKG, Inc. Oil, Gas & Consumable Fuels - 1.1% Chesapeake Energy Corp. Ultra Petroleum Corp. Venoco, Inc. Total Oil, Gas & Consumable Fuels Real Estate Investment Trusts (REITs) - 0.7% Boston Properties, Inc. Total Real Estate Investment Trusts (REITs) $ Road & Rail - 0.7% Arkansas Best Corp. Dollar Thrifty Automotive Group, Inc. Total Road & Rail TOTAL COMMON STOCKS (Proceeds $4,066,127) $ EXCHANGE TRADED FUNDS - 18.4% Currencyshares Australian Dollar Australian Dollar CurrencyShares Euro Trust Energy Select Sector SPDR Fund iShares Russell 2000 Index Fund iShares Silver Trust Market Vectors Junior Gold Miners ETF SPDR S&P Oil & Gas Exploration & Production ETF SPDR S&P Oil & Gas Exploration & Production ETF United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $16,335,025) $ Principal Amount CORPORATE BONDS - 0.6% Diversified Telecommunication Services - 0.3% Sprint Cap Corp. $ 8.750%, 03/15/2032 Metals & Mining - 0.3% United States Steel Corp. 7.500%, 03/15/2022 TOTAL CORPORATE BONDS (Proceeds $503,665) Total Securities Sold Short (Proceeds $20,904,817) - 23.9% $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Options Written June 30, 2012 (Unaudited) Contracts Fair Value Call Options Abbott Laboratories Expiration: July 2012, Exercise Price: $62.50 32 $ Amarin Corp. PLC Expiration: July 2012, Exercise Price: $14.00 AMC Networks, Inc. Expiration: July 2012, Exercise Price: $40.00 American International Group, Inc. Expiration: July 2012, Exercise Price: $32.00 Expiration: November 2012, Exercise Price: $40.00 E*Trade Financial Corp. Expiration: July 2012, Exercise Price: $9.00 50 Granite Real Estate, Inc. Expiration: July 2012, Exercise Price: $35.00 75 News Corp. Expiration: July 2012, Exercise Price: $23.00 50 Expiration: August 2012, Exercise Price: $23.00 Expiration: July 2012, Exercise Price: $22.00 Phillip Morris International, Inc. Expiration: July 2012, Exercise Price: $87.50 61 TOTAL CALL OPTIONS American International Group, Inc. Expiration: July 2012, Exercise Price: $30.00 41 Expiration: November 2012, Exercise Price: $28.00 Avery Dennison Corp. Expiration: July 2012, Exercise Price: $22.50 78 Expiration: July 2012, Exercise Price: $25.00 81 Boston Properties, Inc. Expiration: July 2012, Exercise Price: $100.00 75 Granite Real Estate, Inc. Expiration: July 2012, Exercise Price: $30.00 50 Iron Mountain, Inc. Expiration: July 2012, Exercise Price: $32.50 iShares Russell 2000 Index Fund Expiration: July 2012, Exercise Price: $71.00 Expiration: August 2012, Exercise Price: $71.00 Owens-Illinois, Inc. Expiration: November 2012, Exercise Price: $21.00 SPDR S&P rust Expiration: July 2012, Exercise Price: $42.00 62 Expiration: July 2012, Exercise Price: $123.00 Expiration: July 2012, Exercise Price: $125.00 Expiration: July 2012, Exercise Price: $126.00 Expiration: July 2012, Exercise Price: $127.00 Expiration: July 2012, Exercise Price: $128.00 Ultra Petroleum Corp. Expiration: July 2012, Exercise Price: $19.00 Yahoo!, Inc. Expiration: July 2012, Exercise Price: $15.00 89 Total Written Options Total Options Written (Premiums received $374,310) $ The accompanying notes are an integral part of these financial statements. Fair Values of derivative instruments on the Statement of Assets and Liabilities as of June 30, 2012 (unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written option Written Options contracts, at value $ Total $ $ The effect of derivative instruments on the Statement of Operations for the period ended June 30, 2012 (unaudited): Amount of Realized Gain (Loss) on Derivatives Derivatives Equity Contracts Purchased Options (Included with Realized Gain (Loss) on Investments in Unaffiliated Issuers) $ ) Written Options Total $ ) Change in Unrealized Appreciation (Depreciation) on Derivatives Derivatives Equity Contracts Purchased Options (Included with Unrealized Appreciation (Depreciation) on Investments in Unaffiliated Issuers) $ ) Written Options ) Total $ ) The average quarterly market value of purchased and written options during the period ended June 30, 2012 (unaudited) were as follows: Purchased options $ Written options $ The accompanying notes are an integral part of these financial statements. The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio’s net assets as of June 30, 2012 (unaudited): Description Level 1 Level 2 Level 3 Total Common Stocks $ Convertible Preferred Stocks - - $ Preferred Stocks - - Convertible Bonds - - Corporate Bonds - Escrow Notes - Rights - - Warrants - - Purchased Options - - Money Market Funds - - Total Long Investments in Securities $ Securities Sold Short: Common Stocks $ $
